[Cite as Robinette v. Francisco, 2014-Ohio-599.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

BRENDA ROBINETTE                                      JUDGES:
                                                      Hon. William B. Hoffman, P.J.
        Respondent-Appellant                          Hon. John W. Wise, J.
                                                      Hon. Craig R. Baldwin, J.
-vs-
                                                      Case No. 2013CA00216
WILLIAM FRANCISCO

        Petitioner-Appellee                           OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Stark County Court of
                                                   Common Pleas, Civil Stalking Order,
                                                   Case No. 213MI00248


JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            February 18, 2014


APPEARANCES:


For Respondent-Appellant                           For Petitioner-Appellee


BRENDA ROBINETTE, PRO SE                           LYNN BAUMOEL
PO Box 20025                                       Stark County Legal Aid
Canton, Ohio 44701                                 306 Market Ave. N.
                                                   Canton, Ohio 44702
Stark County, Case No. 2013CA00216                                                          2

Hoffman, P.J.


         {¶1}   Respondent-appellant Brenda Robinette appeals the November 26, 2013

Judgment Entry entered by the Stark County Court of Common Pleas which overruled

her objection to the Magistrate’s Decision, granting a civil stalking protection order

against her and in favor of Petitioner-appellee William Franciso.

                                    STATEMENT OF THE CASE1

         {¶2}   Appellee filed a petition for a civil stalking protection order against

Appellant on September 24, 2013.           The matter came on for full hearing before a

magistrate on October 3, 2013. The magistrate granted Appellee an Order of Protection

the day of the hearing.

         {¶3}   Appellant filed an objection to the magistrate’s decision on October 15,

2013. On November 1, 2013, Appellant filed a Notice of Appeal from the Magistrate’s

October 3, 2013 Order of Protection. Via Judgment Entry filed November 26, 2013, the

trial court overruled Appellant’s objection, and approved and adopted the magistrate’s

decision as its own.

         {¶4}   We have reviewed Appellant’s January 2, 2014 filing with this Court

designated “APPELLANTS OPENING BRIEF.”                  Said filing does not comport with

App.R.16(A) in the following particulars:

         {¶5}   1) It fails to include a table of contents, with page references.

         {¶6}   2) It fails to include a statement of the assignments of error presented for

review, with reference to the place in the record where each error is reflected.




1
    A rendition of the underlying facts is unnecessary for our resolution of this appeal.
Stark County, Case No. 2013CA00216                                                        3


       {¶7}   3) It fails to include a statement of facts relevant to the assignments of

error presented for review, with appropriate references to the record.

       {¶8}   4) It fails to include an argument with respect to each assignment of error

with citations to parts of the record on which Appellant relies.

       {¶9}   While said deficiencies warrant dismissal of this appeal for want of

prosecution2, we elect not to do so but rather affirm the trial court’s decision for the

reasons set forth below.

       {¶10} The thrust of Appellant’s argument is Appellee “purged [sic] himself” and

the magistrate made a personal judgment against her.

       {¶11} As noted by the trial court, Appellant failed to provide the trial court with a

transcript of the magistrate’s hearing when ruling on her objection as required per Civ.R.

53.

       {¶12} Furthermore, Appellant has failed to provide this Court a copy of the

transcript. “When portions of the transcript necessary for resolution of assigned errors

are omitted from the record, the reviewing court has nothing to pass upon and thus, as

to those assigned errors, the court has no choice but to presume the validity of the

lower court’s proceeding, and affirm.” Knapp v. Edwards Labs. (1980), 61 Ohio St.2d

197,199.




2
 Huntington National Bank v. Moore, 5th Dist. No. 2011CA00047, 2011-Ohio-5610;
Pahoundis v. Beamer, 5th Dist. No. 09CA017, 2009-Ohio-6881; Parker v. ABN Amro
Mortgage Group, 5th Dist. No. 2008CA0093, 2009-Ohio-4756.
Stark County, Case No. 2013CA00216                                               4


      {¶13} Based upon the above, the judgment of the trial court is affirmed.

By: Hoffman, P.J.

Wise, J. and

Baldwin, J. concur